The judgment should be reversed.
Plaintiff was a guest passenger of the driver of the car. After expressing an opinion that the approaching *Page 473 
noise was made by "one of those damned Vets" he made no demur to the driver entering the intersection where the car was struck. It appears that when the driver stopped the car short of the intersection and heard the noise of something approaching and discussion was had as to whether it was an automobile or an airplane plaintiff, who had had long experience with automobiles, stated "I bet you that's one of those damned Vets." At the time of the accident there was a Veterans' meeting at Benton Harbor and this accident occurred at an intersection near that city.
The driver's wife testified that the driver heard the view expressed by plaintiff but drove ahead into the intersection where the accident occurred.
Plaintiff's expressed opinion evidently that an automobile was approaching and in not protesting an entrance to the intersection should bar him from having recovery on the ground of imputed negligence.
CHANDLER, J., concurred with WIEST, J. *Page 474